United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albany, NY, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-536
Issued: May 22, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On January 7, 2013 appellant, through her attorney, filed an application for review of a
November 28, 2012 decision of the Office of Workers’ Compensation Programs (OWCP)
denying her traumatic injury claim for a bilateral trigger thumb condition.1 OWCP assigned File
No. xxxxxx894 to this claim. The evidence of record also shows that appellant has a previously
filed occupational disease claim that was accepted for bilateral carpal tunnel syndrome for which
she received benefits under File No. xxxxxx691. This earlier claim, to which OWCP assigned
File No. xxxxxx691, is not presently before the Board.
Having duly reviewed the matter, the Board finds that the case is not in posture for a
decision. The Board notes that in the present claim, OWCP referred to and relied upon medical
evidence from the previous claim under File No. xxxxxx691. It referenced July 13, 20 and
August 31, 2010 form reports regarding appellant’s work restrictions and return to full duty
following bilateral carpal tunnel release surgery. OWCP stated that cumulative medical reports
indicated that she complained of bilateral trigger thumb but failed to provide any history of the
condition or opinion regarding what work duties may have caused the condition. By decisions
dated May 10 and November 28, 2012, it denied appellant’s claim finding that the evidence
1

The record reveals that appellant initially filed a recurrence of disability claim, but OWCP converted it into a
traumatic injury claim.

failed to establish that her alleged thumb condition was causally related to her federal
employment.
Cases should be combined when correct adjudication of the issues depends on frequent
cross-reference between files. OWCP procedures provide for the doubling of a claim when a
new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body and also where two or more separate injuries (not
recurrences) have occurred on the same date.2 The case record now before the Board does not
contain the case file for File No. xxxxxx691. Therefore, for a full and fair adjudication,
appellant’s claims should be doubled. On remand, OWCP shall combine File Nos. xxxxxx691
and xxxxxx894 and, following this and such other development as deemed necessary, issue an
appropriate decision on her claim for compensation.
IT IS HEREBY ORDERED THAT the November 28, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: May 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

2

